Honorable Bobby Tullis State Representative Box 277 Mineral Springs, AR 71851
Dear Representative Tullis:
This official opinion is in response to your letter in which you ask whether the provision for deposit of twenty-five percent (25%) of the fees in a special fund applies only to fees enumerated in Ark. Stat. Ann. 12-1722 (1985 Cum. Supp.).
The answer to your question is yes.  Ark. Stat. Ann. 12-1722 (1985 Cum. Supp.) provides a list of fees shall be charged by each of the sheriffs of the several counties of the State of Arkansas. This particular section also provides that seventy-five percent (75%) of all fees collected by the sheriff shall be paid into the county treasury in the manner provided by law, or to the person entitled to receive the same or his order or his attorney of record.  The remaining twenty-five percent (25%) of all fees collected by the sheriff shall be used by the sheriff to establish a special fund to be known as the Radio Equipment and Replacement Fund.  This particular section also provides that the court clerk shall on or before the 15th day of each month transmit to the sheriff the fees collected under this section, and the sheriff shall dispose of such fees as provided in this section. Additionally, this statute requires that the fees set forth in this section shall be the sole and exclusive fees to be charged by sheriffs of the several counties of the State for each of the services enumerated hereinabove.
Therefore, it appears to be the intention of the legislature to limit the application of this section to the fees enumerated herein.  Consequently, the twenty-five percent (25%) of all fees refers to the fees set out in the list within Ark. Stat. Ann. 12-2722 (1985 Cum. Supp.).
The foregoing opinion which I hereby approve was prepared by Assistant Attorney General Rick D. Hogan.